 1
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
 2                                                                    EASTERN DISTRICT OF WASHINGTON


 3                                                                      Dec 27, 2019
 4                                                                         SEAN F. MCAVOY, CLERK



 5
                              UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF WASHINGTON
 7

 8   TRINIDAD R.,1                                   No.   4:19-CV-5052-EFS

 9                                Plaintiff,
                                                     ORDER GRANTING THE PARTIES’
10                                                   STIPULATED MOTION FOR
                     v.
11                                                   REMAND PURSUANT TO
     ANDREW M. SAUL, Commissioner of                 SENTENCE FOUR OF 42 U.S.C. §
12   Social Security,                                405(g)

13                                Defendant.
14

15
              On December 18, 2019, the parties filed a Stipulated Motion for Remand.
16
     ECF No. 19. The parties agree that the matter should be reversed and remanded
17

18   to the Commissioner of Social Security pursuant to sentence four of 42 U.S.C. §

19   405(g) for further administrative proceedings before an administrative law judge

20   (ALJ) for a de novo hearing and a new decision as to Plaintiff Trinidad R.’s
21
     application for supplemental security income payments under Title XVI of the
22
     Social Security Act. As part of this de novo hearing on remand, the ALJ is to
23

24
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
25

26   first name and last initial or by “Plaintiff.” See LCivR 5.2(c).




                                                                                        ORDER - 1
 1   reevaluate step three, with particular attention to whether Plaintiff meets the
 2
     requirements of Listing 12.05, reconsider Dr. Donna Veraldi’s opinion, reevaluate
 3
     Plaintiff’s symptom reports, and, as necessary, reassess Plaintiff’s residual
 4
     functional capacity and step five. The parties also agree that Plaintiff is entitled to
 5
     reasonable attorney fees and costs under the Equal Access to Justice Act, 28
 6

 7   U.S.C. § 2412(d), upon proper request to the Court.

 8         Consistent with the parties’ agreement, IT IS HEREBY ORDERED:
 9         1.     The parties’ Stipulated Motion for Remand, ECF No. 19, is
10
                  GRANTED.
11
           2.     Judgment shall be entered for Plaintiff.
12
           3.     This matter is REVERSED and REMANDED to the Commissioner
13

14                of Social Security for further administrative proceedings pursuant to

15                sentence four of 42 U.S.C. § 405(g). On remand, the ALJ is to conduct

16                a de novo hearing, including reevaluating step three (with particular
17
                  attention to Listing 12.05), reconsidering the medical evidence
18
                  (including Dr. Veraldi’s opinion), reevaluating Plaintiff’s symptom
19
                  reports, and, as necessary, reassessing Plaintiff’s residual functional
20

21                capacity and step five, and then issue a new decision as to Plaintiff’s

22                application.

23         4.     All pending motions are DENIED AS MOOT.
24
           5.     All hearings and other deadlines are STRICKEN.
25

26




                                                                                 ORDER - 2
 1         6.     If filed, the Court will consider Plaintiff’s motion for fees and
 2
                  expenses under the Equal Access to Justice Act.
 3
           7.     The Clerk’s Office is directed to CLOSE this file.
 4
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order
 5
     and provide copies to all counsel.
 6

 7         DATED this 27th day of December 2019.

 8
                                   s/Edward F. Shea
 9                                   EDWARD F. SHEA
10                           Senior United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                                                 ORDER - 3
